internal_revenue_service number release date index number ------------------------ ------------------------ -------------------------------- ----------------------------------------- ------------------------------ legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ----------------- telephone number --------------------- refer reply to cc fip b01 plr-134367-16 date date company a ------------------------------------------------------------------------------ -------------------------------- company b ------------------------------------------------------------------------------ --------------------------------------- partnership partnership owner investment_advisor hotel property law firm law firm accounting firm individual individual individual state a ---------------------------------------------- -------------------------- --------------------------------------- ----------------------------------- -------------------------------------------------- ----------------------------- ------------------------- --------------- ------------------- ------------------------ --------------- ------------- plr-134367-16 month year year date date date date date date --------- ------- ------- ----------------------- -------------------------- --------------------------- ----------------------- --------------------------- --------------------------- dear ----- ------------ this responds to a letter dated date and subsequent correspondence submitted on behalf of company a and company b company a and company b request an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to jointly make an election under sec_856 of the internal_revenue_code to treat company b as a taxable_reit_subsidiary trs of company a effective as of date facts company a is a state a corporation formed on date that has elected to be treated for federal_income_tax purposes as a real_estate_investment_trust reit under sec_856 for its initial taxable_year that commenced on date and ended on date by filing form 1120-reit u s income_tax return for real_estate_investment_trusts on date company b is a state a limited_liability_company that was formed on date company a and company b represent that company b was formed to lease hotel property from owner and has engaged a third party to manage and operate the hotel company a owns company b indirectly through other entities which include partnership and partnership each a state a limited_liability_company that is treated as a partnership for federal_income_tax purposes plr-134367-16 investment_advisor an affiliate of company a and company b manages partnership and its subsidiaries as well as company a’s tax compliance needs and reit qualification requirements investment_advisor does not have in-house tax expertise or a tax department and therefore investment_advisor utilizes external tax advisors and service providers to manage tax compliance needs investment_advisor and partnership retained law firm to advise them in connection with partnership as well as other matters concerning partnership company a retained law firm to advise it in connection with partnership and related matters investment_advisor engaged accounting firm in year accounting firm was also engaged by investment_advisor to prepare company a’s federal and state_income_tax returns beginning with its taxable_year ended date company a and company b represent that it was agreed among company a investment_advisor and their respective tax advisors that company b would elect to be a classified as an association_taxable_as_a_corporation and b a trs of company a when hotel property commenced operation however as described below neither election was timely made on date company b filed a form_8832 entity classification election to elect to be classified as an association_taxable_as_a_corporation effective date for federal_income_tax purposes pursuant to revproc_2009_41 2009_39_irb_439 company a and company b represent that individual a member of law firm agreed and communicated to investment_advisor and law firm that he would be responsible for the timely preparation and filing of the form_8875 taxable_reit_subsidiary election company a and company b further represent that individual failed to file the form_8875 and failed to follow up with any of company a company b investment_advisor or their representatives company a and company b represent that individual a partner of law firm did not follow up with individual or any representative of company a company b or investment_advisor concerning the status of the form_8875 filing company a and company b represent that they relied on investment_advisor individual individual individual vice president and controller of the controlling member of investment_advisor and other tax professionals to ensure that the filing would be timely prepared and filed however none of these professionals caused the form_8875 to be prepared and filed in month year it was discovered that no election to treat company b as trs of company a was made it was also discovered that no election had been made to treat company b as an association_taxable_as_a_corporation immediately upon the discovery advisors to company a company b and investment_advisor recommended that relief for a late election be sought at the same time law firm was engaged to prepare a request for reasonable_cause relief to file a late form_8832 on behalf of company b with an effective date of date pursuant to revproc_2009_41 plr-134367-16 company a and company b make the following additional representations the request for relief was filed before the failure to make the regulatory election was discovered by the service granting the relief will not result in company a and company b having a lower tax_liability in the aggregate for all years to which the election applies than they would have had if the election had been timely made taking into account the time_value_of_money company a and company b do not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time they requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory elections and related tax consequences company a and company b did not choose to not file the election company a and company b always intended for a timely taxable_reit_subsidiary election to be filed on behalf of subsidiary company a and company b are not using hindsight in making the decision to seek the relief requested no specific facts have changed since the due_date for making the election that makes the election advantageous to company a and company b the period of limitations on assessment under sec_6501 has not expired for company a and company b for the taxable_year in which the election should have been filed nor for any taxable_year s that would have been affected by the election had it been timely filed in addition affidavits on behalf of company a and company b have been provided as required by sec_301_9100-3 and law and analysis sec_856 of the code provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a trs to be eligible for treatment as a trs sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition sec_856 specifically provides that the election and any revocation thereof may be made without the consent of the secretary plr-134367-16 in announcement 2001_1_cb_716 the service announced the availability of new form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for taxable years beginning after for eligible entities to elect treatment as a trs the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the taxable_year however the effective date of the election depends on when the form_8875 is filed the instructions further provide that the effective date cannot be more than months and days prior to the date of filing the election or more than months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by regulations or by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 through c sets forth rules that the service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election a taxpayer will be deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief plr-134367-16 sec_301_9100-3 provides that a reasonable extension of time to make a regulatory election will be granted only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section conclusion based on the information submitted and representations made we conclude that company a and company b have satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to treat company b as a trs of company a effective as of date accordingly company a and company b have days from the date of this letter to file their intended election this ruling is limited to the timeliness of the filing of form_8875 this ruling’s application is limited to the facts representations code sections and regulations cited herein except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether company a qualifies as a reit or whether company b otherwise qualifies as a trs under part ii of subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of company a and company b is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect the ruling contained in this letter is based upon information and representations submitted by company a and company b and accompanied by penalty of perjury statements executed by appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-134367-16 this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the powers of attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely ________________________________ jason g kurth assistant to the branch chief branch office of associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes cc
